                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:12CR388

       vs.
                                                     ORDER ON APPEARANCE FOR
TINA M. HOGE,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on May 30, 2019 regarding an Amended
Petition for Offender Under Supervision [99].      Karen M. Shanahan represented the
defendant. Christopher L. Ferretti represented the government. The defendant was
advised of the alleged violations of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Kopf in Courtroom 1, Fourth Floor, Roman L. Hruska Federal
Courthouse, 111 South 18th Plaza, Omaha, Nebraska on June 28, 2019 at 10:30 a.m.
       The government moved for detention based upon risk of flight. The defendant
requested a detention hearing which was held. The court finds that the defendant failed
to meet her burden to establish by clear and convincing evidence that she will not flee.
Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of flight and the defendant shall be detained until further
order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 30th day of May, 2019.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                            2
